OPINION OF THE COURT
Per Curiam.
On July 6, 2001, in the United States District Court for the Eastern District of New York, the respondent pleaded guilty to *48one count of bank fraud, in violation of 18 USC § 1344, a federal felony. Although he was served with a copy of the decision and order of this Court dated March 13, 2002, directing him to apprise the Court of his sentencing, he failed to do so. He was sentenced on January 9, 2002, to a term of imprisonment of one day, five years supervised release (including 18 months monitored home detention), 120 hours of community service, and restitution in the amount of $1,118,000.
Bank fraud, in violation of 18 USC § 1344, is essentially similar to grand larceny in the second degree, in violation of Penal Law § 155.40, and scheme to defraud in the first degree, in violation of Penal Law § 190.65, both of which are felonies in New York State (see Matter of Constantino, 225 AD2d 101 [1996]; Matter of Kelly, 205 AD2d 56 [1994]).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony. Accordingly, he is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Prudenti, P.J., Ritter, Santucci, Altman and Feuerstein, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Harry L. Stern, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Harry L. Stern is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.